DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments and arguments filed July 20, 2022.  
Claims 1, 3-5, 8-13, and 20 are allowable. Claims 14-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-VII, as set forth in the Office action mailed on January 21, 2022, is hereby withdrawn and claims 14-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Sylvester on August 4, 2022.

The application has been amended as follows: 
Claim 1, line 1, change “A curable compound comprising:” to --A curable composition comprising:--



Claims 1, 3-5, and 8-20 are currently pending wherein claims 1, 3-5, 8-13, and 20 read on a curable composition, claim 14 reads on a method for producing the curable composition of claim 1, claim 15 reads on a film formed from said composition, claim 16 reads on a color filter using said film, claim 17 reads on a method for manufacturing a color filter using said composition, claim 18 reads on a solid-state imaging element using the film of claim 15, and claim 19 reads on an image display device containing said film of claim 15.
 
Allowable Subject Matter
Claims 1, 3-5, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Fujita et al (US 2014/0045106) and Makino et al (WO 2020110873).

Summary of claim 1:
A curable composition comprising:
a pigment;
a compound A having each of a coloring agent partial structure, an acid group or a basic group, and a curable group;
a photopolymerization initiator;
a curable compound other than the compound A; and
a resin,
wherein a content of the compound A in a total solid content of the curable composition is 1 to 15 mass%;
the coloring agent partial structure included in the compound A is a partial structure derived from a coloring agent selected from the group consisting of a benzimidazolone coloring agent, a benzimidazolinone coloring agent, a quinophthalone coloring agent, a phthalocyanine coloring agent, an anthraquinone coloring agent, a diketopyrrolopyrrole coloring agent, a quinacridone coloring agent, an azo coloring agent, an isoindolinone coloring agent, an isoindoline coloring agent, a dioxazine coloring agent, a perylene coloring agent, and a thioindigo coloring agent;
the compound A is a compound represented by any one of Formulae (A1) to (A3),

    PNG
    media_image1.png
    130
    625
    media_image1.png
    Greyscale

in Formula (A1), P1 represents the coloring agent partial structure, L11 represents an a1+1 valent linking group, L12 represents a b1+1 valent linking group, A1 represents the curable group, B1 represents the acid group or the basic group, and a1, b1, n, and m each independently represent an integer of 1 or more, 
in Formula (A2), P2 represents the coloring agent partial structure, L21 represents an a2+b2+1 valent linking group, A2 represents the curable group, B2 represents the acid group or the basic group, and a2, b2, and j each independently represent an integer of 1 or more, and 
in Formula (A3), P3 represents the coloring agent partial structure, L31 represents an a3+1 valent linking group, A3 represents the curable group, B3 represents the acid group or the basic group, and a3 and k each independently represent an integer of 1 or more, 
wherein L11, L12, L21, and L31 are each independently represented by any one of Formulae (L-1) to (L-5), 

    PNG
    media_image2.png
    173
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    153
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    175
    227
    media_image4.png
    Greyscale


in the formulae, * represents a bonding hand, 
p1 represents an integer of 0 to 5 and p2 represents an integer of 1 to 6, in which p1 + p2 is an integer of 2 to 6, 
L100 to L105 each independently represent a single bond or a divalent linking group, and 
X1, X2, and X3 each independently represent -O-, -S-, or -NRL1-, in which RL1 represents a hydrogen atom, an alkyl group, or an aryl group.



Fujita teaches a curable composition (abstract) that contains a colorant (A) and a colorant (B) (abstract), a resin, a pigment, a polymerizable compound, and a photopolymerization initiator (0005).  Fujita teaches the colorant to include the following compound:

    PNG
    media_image5.png
    255
    281
    media_image5.png
    Greyscale

(0067) including a curable group as well as CI Pigment Green 58 (0084) in the amount of 0.5 to 70% by mass based on a total solid content of the colored composition (0089) and a preferred concentration of 14.9% (0272).  Fujita further teaches the composition to contain a photopolymerization initiator (0178), a polymerizable compound (0090), and a crosslinking agent that includes resins (0146 and 0148).  However, Fujita does not teach or fairly suggest the claimed curable composition wherein the compound reading on claimed compound A has a coloring partial structure being one of the claimed compounds, and wherein the compound reading on claimed compound A contains an acidic or basic group.  Applicants have further shown that when the claimed compound A is not used in the composition, the dispersibility and curability are negatively affected.  

Makino teaches a photosensitive composition having a pigment, a polymerizable compound, and a photopolymerization initiator (0008).  Makino further teaches the composition to include a resin (0136).  Makino teaches the addition of a pigment derivative (0008) that contains at least one partial structure, an acidic or basic group (0060), and a curable group (0063).  Makino teaches the amount of the colorless pigment to be from 0.3 to 20% per the total solid content (0055).  Makino teaches the dye partial structure to include benzimidazolone dye, quinophthalone dye, phthalocyanine dye, anthraquinone dye, diketopyrrolopyrrole dye, quinacridone dye, azo dye, isoindoline dye, isoindoline dye, and dioxazine dye (0057).  However, applicant has perfected priority and, therefore, Makino no longer applies as prior art.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763